UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-6270


FREDERICK JAMES MOORE,

                Petitioner – Appellant,

          v.

WARDEN JOHN WOLFE; THE ATTORNEY GENERAL OF THE STATE OF
MARYLAND,

                Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:11-cv-01014-WDQ)


Submitted:   July 1, 2014                  Decided:   August 8, 2014


Before MOTZ, SHEDD, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Julia Mara Kazaks, SKADDEN, ARPS, SLATE, MEAGHER & FLOM, LLP,
Palo Alto, California; Melissa Renee Middleton, Thomas Arthur
Parnham, Jr., Donald Paul Salzman, SKADDEN, ARPS, SLATE, MEAGHER
& FLOM, LLP, Washington, D.C., for Appellant. Edward John
Kelley, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Frederick    James     Moore          seeks    to       appeal    the   district

court’s    order     denying    relief         on     his    28    U.S.C.       § 2254    (2012)

petition.       The order is not appealable unless a circuit justice

or judge issues a certificate of appealability.                                 See 28 U.S.C.

§ 2253(c)(1)(A) (2012).          A certificate of appealability will not

issue     absent     “a    substantial          showing           of     the    denial    of    a

constitutional right.”          28 U.S.C. § 2253(c)(2) (2012).                         When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating            that     reasonable         jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                   Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El       v.    Cockrell,          537    U.S.    322,    336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                  Slack,

529 U.S. at 484-85.

               We have independently reviewed the record and conclude

that Moore has not made the requisite showing.                                 Accordingly, we

deny    Moore’s     motion     for    a    certificate             of    appealability         and

dismiss the appeal.          We dispense with oral argument because the

facts    and    legal     contentions          are    adequately          presented      in    the



                                                2
materials   before   this   court   and   argument   would   not    aid   the

decisional process.

                                                                   DISMISSED




                                    3